                                                    April 6, 2020


The Honorable Jesse M. Furman
United States District Judge
Southern District of New York
40 Centre Street
New York, NY 10007

               Re: United States v. Marcos Mendez-Feliz
                     15 CR 473 (JMF)

Dear Judge Furman:

       This letter is submitted in support of the Defendant Mendez-Feliz’s application for an
adjournment of the trial, currently set for July 20, 2020, to a date in December 2020 or thereafter.
The Government consents to the application. Mr. Mendez likewise consents, and consents as well
to an exclusion of the adjournment period from calculation under the Speedy Trial Act.

        I have submitted through CJA eVoucher a request for authorization of CJA funds to pay for
related litigation services, which I hope the Court will grant. Those services will require time to
perform, and the amount of time necessary will likely be impacted by the COVID-19 emergency in
ways difficult to predict.

        Secondly, I was set to commence a trial of one months’ duration in New York Supreme
Court on March 18, 2020. That trial is still marked ready, but currently adjourned to an unspecified
date after May 11, 2020. (People v. David Safir, Ind. No. 06641-2018, Kings Cty. Supreme Court, Part
19.) The start date of that trial will be impacted by the court’s resumption of trials once the
emergency lifts, with priority given to defendants, unlike mine, who are in custody awaiting trial. It
is highly likely, in other words, that my state trial will commence at a time that makes the 7/20 start
date in Mr. Mendez’s case impossible for me.

       And lastly, I have not been able to meet with Mr. Mendez for the last month, and do not
have any idea when legal visitation will resume.

        For all of these reasons, I respectfully request that the trial be adjourned from July 20 to a
date in December 2020 or thereafter. The adjournment will permit effective representation by
providing time for the related services outlined in my pending application, and will accommodate
the other scheduling difficulties set forth above.
       Should the Court wish to convene a telephone conference for the parties to discuss the
application further, or in the event the Court has additional questions, I am available at any time. I
thank the Court for its consideration and assistance.




                                                      Respectfully submitted,



                                                      David Wikstrom



Application GRANTED. Trial is ADJOURNED to November 30, 2020, at 9:30 a.m. The Court excludes time under the
Speedy Trial Act, pursuant to Title 18, United States Code, Section 3161(h)(1)(A), from today’s date to November 30,
2020, finding that the ends of justice served by such an exclusion outweigh the best interests of the Defendant and the
public in a speedy trial because, in light of the unprecedented and extraordinary nature of the COVID-19 emergency,
Defendant and his counsel need the time to prepare for trial, to ensure the effective assistance of counsel, and to prevent a
miscarriage of justice. The Clerk of Court is directed to terminate ECF No. 16.

                                                       SO ORDERED.




                                                                         April 14, 2020
